Citation Nr: 1144468	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis at L5-S1.

2.  Entitlement to service connection for bilateral hip degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty for training from August to September 1981.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent clinical, and competent and credible lay, evidence of record demonstrates that it is at least as likely as not that the Veteran's spondylolisthesis at L5-S1 is the result of, or chronically aggravated by, service-connected disability.

2.  The competent clinical, and competent and credible lay, evidence of record demonstrates that it is at least as likely as not that the Veteran's bilateral hip degenerative joint disease is the result of, or chronically aggravated by, service-connected disability.


CONCLUSIONS OF LAW

1.  Spondylolisthesis at L5-S1 is proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2011).

2.  Bilateral hip degenerative joint disease is proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A September 1985 rating decision granted the Veteran service-connection for bilateral Achilles tendonitis.  The Veteran contends that physical therapy she received for her Achilles tendonitis (which included some work to her hips and back, see January 2008 correspondence from the Veteran) resulted in her current low back disability and bilateral hip disability.  The physical therapy was provided by a private provider on referral from VA and began in August 2007.  The Veteran has testified that she has been unable to obtain any records from the physical therapy provider, and that the provider did not even submit any records to VA.  VA has twice requested treatment records from the private physical therapy provider.  The requests were not returned as undelivered, suggesting that the provider did receive them.  However, the provider did not provide VA any records.  

The Veteran's own lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, there is no contemporaneous medical evidence rendering the Veteran's testimony non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In fact, the available VA treatment records support and corroborate the Veteran's current contentions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  

Specifically, a September 2007 VA outpatient Nursing Note - Primary Care entry relates that the Veteran had pain in the left hip and lower back since therapy was started on her legs.  A November 2007 VA Ambulatory Care Note relates that the Veteran made an urgent visit with complaints of low back pain for two months.  The pain was across the low back and in the left hip, and started when she was in physical therapy.  The pain came from her legs, and hurt with movement and lying down.  The impression was low back pain, secondary to spasm.  A January 2008 VA outpatient Nursing Note - Primary Care entry relates that the Veteran complained of increasing leg, hip and back pain since starting physical therapy.  February 2008 VA outpatient treatment notes provide that the Veteran had been referred for additional private physical therapy, with a primary diagnosis of low back and hip pain with radicular symptoms.  

The report of a March 2008 VA examination provides that the examiner reviewed the Veteran's claims file and medical records, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting pertinent diagnosis was bilateral hip degenerative joint disease, and spondylolisthesis L5-S1.  

The examiner expressed the opinion that the Veteran's mild hip degenerative joint disease was most likely a natural progression that was most likely aggravated by the physical therapy provided for her Achilles tendonitis.  The examiner explained that the Veteran had been without hip pain over the years.  The onset of the pain was with treatment of Achilles/ankle pain with physical therapy.  

The examiner also expressed the opinion that the Veteran's spondylolisthesis L5-S1 was at least as likely as not (50/50) probability caused by or a result of Achilles tendonitis.  The examiner stated that review of the Veteran's records did not reveal previous tests determining the presence of spondylolisthesis L5-S1 prior to physical therapy.  The examiner stated that the Veteran may have had spondylolisthesis through the years but remained without symptoms until physical therapy aggravated it.  The examiner stated that it may also have been a new onset of spondylolisthesis and at least as likely as not a result of physical therapy of her Achilles tendonitis.  There were no diagnostic studies found prior to physical therapy to determine if the Veteran's disability was present and aggravated by the physical therapy, or was at least as likely as not directly secondary to her physical therapy to treat her Achilles tendonitis. 

In an April 2011 opinion, the Veteran's treating VA Advanced Registered Nurse Practitioner - Certified provided the opinion that the Veteran's lumbar spine strain and bilateral hip disability were at least as likely as not caused by, a result of or aggravated by (50/50 percent probability) her service-connected bilateral Achilles disability.  She explained that the Veteran had a history of bilateral lower extremity pain and had undergone multiple treatments.  After physical therapy for bilateral lower extremity pain, the Veteran developed low back intermittent possible low back strain, due to exercise and stretching.  

The Board finds that these medical opinions support the Veteran's claim.  They show that it is at least as likely as not that the physical therapy for the Veteran's service-connected Achilles tendonitis, which included work on her hips and back, either chronically aggravated pre-existing low back and bilateral hip disabilities, or caused them.  The VA examiner and nurse explained their opinions with references to the Veteran's post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no competent medical evidence to the contrary of the positive VA opinions.  

The Board recognizes that the VA examiner and VA nurse were unable to review the Veteran's private physical therapy records.  However, their opinions cannot be rejected for that reason.  The opinions recite and rely on the Veteran's own history as to her physical therapy and the onset of her bilateral hip and back pain.  She is competent to testify as to the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As noted above, the Board finds the Veteran's testimony to be credible.  VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  

Based on the foregoing, service connection for spondylolisthesis at L5-S1 and bilateral hip degenerative joint disease is warranted.  


ORDER

Service connection for spondylolisthesis at L5-S1 is granted.

Service connection for bilateral hip degenerative joint disease is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


